UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1435



TIMOTHY R. MARTIN,

                Plaintiff - Appellant,

          v.


SCOTT & STRINGFELLOW, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:06-cv-00207-HEH)


Submitted:   September 16, 2008             Decided:   October 6, 2008


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy R. Martin, Appellant Pro Se. David Edward Constine, III,
TROUTMAN & SANDERS, LLP, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Timothy R. Martin appeals the district court’s order

denying his motion to vacate the arbitration award granted to Scott

& Stringfellow, Inc.          We have reviewed the record and find no

reversible error.      Accordingly, although we grant Martin’s motion

to supplement his reply brief, we affirm for the reasons stated by

the district court.       Martin v. Scott & Stringfellow, Inc., No.

3:06-cv-00207-HEH (E.D. Va. filed Mar. 13, entered Mar. 14, 2008).

We   dispense   with   oral    argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     2